DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/22 has been entered. 
This Office Action is in response to the amendment filed on 08/04/22.  Examiner acknowledged that claims 25-30 are canceled; claims 13, 17 and 19 are amended.  Currently, claims 1-24 are pending. 
Response to Arguments
Applicant’s arguments filed 08/04/22 with respect to claim(s) 1 and 17 have been considered.  Upon further consideration, a new ground(s) of rejection is made in view of Dimberg (US 2017/0280533).
Regarding Claims 1 and 17, applicant argues (see p.7 or the Remarks) that Altonen fails to teach/suggest “illuminate a set of adjacent light sources determined based on the value of the control parameter of a maximum intensity level, and to illuminate an end light source next to the set of adjacent light sources to an intermediate intensity level that ranges between a minimum intensity level and the maximum intensity level based on the value of the control parameter to provide continuous illumination on eh light bar.”  This argument is not persuasive.
Examiner disagrees because Dimberg teaches Fig. 4G illustrating indicator lights having different intensity levels.  Thus, Dimberg teaches the limitations as claimed.  Accordingly, the rejection of claims 1 and 17 over Altonen is maintained.
Claims 2-16 and 18-24 are similarly rejected as they respectively depend on the rejected claims above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Altonen (US 2011/0162946) in view of Dimberg (US 2017/0280533).
Regarding Claim 1, Altonen teaches a control device (Figs. 19-20) for controlling an electrical load (Fig. 19: 620) in a load control system (Fig. 19: 600), the control device comprising: a front surface (Fig. 19: 612) configured to detect a user input (Fig. 19: 516) to adjust an amount of power delivered to the electrical load; a plurality of light sources (Fig. 19: 621-627); a linear light array (Fig. 20: 720) provided on the front surface and configured to be illuminated by the plurality of light sources to indicate the amount of power ([0097] “top visual indicator is illuminated red (i.e., above the eco-level intensity L.sub.ECO) than when the lower visual indicators 622-627 are illuminated green (i.e., below the eco-level intensity L.sub.ECO)”) delivered to the electrical load; and a control circuit (Fig. 17: 534) configured to determine the amount of power delivered (Fig. 18B) to the electrical load and illuminate a portion (Fig. 18B: D51-D57) of the light array to indicate the amount of power delivered to the electrical load, the control circuit further configured to illuminate a first part (Fig. 18B: D57) of the illuminated portion of the linear light array and a second part (Fig. 18B: D51) of the illuminated portion of the linear light array to provide illumination on the linear light array.
Altonen does not teach a continuous light bar; the control circuit further configured to illuminate a first part of the illuminated portion of the continuous light bar at a first intensity level and a second part of the illuminated portion of the continuous light bar at a second intensity level to provide continuous illumination on the continuous light bar, the second intensity level being different from the first intensity level.
Dimberg teaches a continuous light bar (Fig. 4G: 284); the control circuit (Fig. 13: 814) further configured to illuminate a first part (Fig. 4H: higher 296) of the illuminated portion of the continuous light bar at a first intensity level (Fig. 4G: lighter circle indicated by 294a) and a second part (Fig. 4H: lower 296) of the illuminated portion of the continuous light bar at a second intensity level (Fig. 4G: darker circle indicated by 294c) to provide continuous illumination on the continuous light bar, the second intensity level being different from the first intensity level ([0130] “the discrete points 296 may correspond to different segments of the light bar 284 illuminated to different intensities”; [0099] “the control circuit of the control device 280 may be configured to, upon receiving a signal that is indicative of a user command to set an amount of power delivered to an electrical load to an absolute level (e.g., as depicted in FIG. 4A), indicate the level on the light bar 284. For example, the control circuit may illuminate the light bar 249 to an intensity proportional to the absolute level (e.g., a higher intensity for a higher power level)”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Altonen with a continuous light bar showing different intensity as taught by Dimberg in order to display color/intensity gradient on the light bar [0070] and provide visual indication that power deliver to electric loads are being gradually adjusted [0100].  

Regarding Claim 2, the combination of Altonen and Dimberg teach the control device of claim 1, wherein at least a portion of the continuous light bar is curved (Dimberg Fig. 7A: 388).

Regarding Claim 3, the combination of Altonen and Dimberg teach the control device of claim 1, wherein the continuous light bar is a circular light bar (Dimberg Fig. 7A: 388).

Regarding Claim 4, the combination of Altonen and Dimberg teach the control device of claim 1, wherein the continuous light bar is a linear light bar (Dimberg Fig. 4E: 284).

Regarding Claim 5, Altonen teaches the control device of claim 1, wherein the control device comprises a diffuser (Fig. 27: 1212) configured to scatter light received from the plurality of light sources (Fig. 27: 1220) to the light bar.

Regarding Claim 6, Altonen teaches the control device of claim 5, wherein the plurality of light sources comprises one or more light-emitting diodes (Fig. 19: 620 are LEDs).

Regarding claim 7, the combination of Altonen Dimberg teach the control device of claim 1, wherein the second part of the illuminated portion of the continuous light bar (Dimberg Fig. 4G: 284) comprises an end section (Altonen Fig. 20: 727 is the end section) of the illuminated portion of the continuous light bar and the control circuit is configured to: determine a length (Altonen claim 9. “the visual indicator is located at a position along the length of the slider opening that is representative of the value of the predetermined eco-level intensity”) of the illuminated portion of the continuous light bar in proportion (Altonen Fig. 20: 721 diameter is largest compared to 727) to the amount of power delivered to the electrical load; illuminate a first subset of the light sources at the first intensity level (Altonen Fig. 20: 721 brightest) to illuminate the first part of the illuminated portion of the continuous light bar; and illuminate a second subset of the light sources at the second intensity level (Altonen Fig. 20: 727 is least bright) to illuminate the second part of the illuminated portion of the continuous light bar

Regarding Claim 8, Altonen teaches the control device of claim 7, wherein the second subset of light sources are located immediately after the first subset light sources (by incorporation of US 5430356 Fig. 2: 63 are immediately one after another).

Regarding Claim 9, Altonen teaches the control device of claim 7, wherein the control circuit is configured to illuminate the second subset of the light sources at the second intensity level using a pulse-width modulation technique ([0095] “controller 534 illuminates all of the green LEDs (i.e., LEDs D52-D57) dimly at step 5068 to provide the nightlight, for example, by providing pulse-width modulated (PWM) voltages”).

Regarding Claim 10, the combination of Altonen and Dimberg teach the control device of claim 1, wherein the control circuit is configured to illuminate the continuous light bar in an active state and an idle state, the control circuit further configured to decrease at least the first intensity level when the control circuit is transitioning from the active state to the idle state (Dimberg [0069] “the visual indicators may be dim (e.g., not illuminated) when the control device is in an idle state”).

Regarding Claim 11, the combination of Altonen and Dimberg teach the control device of claim 10, wherein the control circuit is further configured to increase a length (Altonen Fig. 18B: D52-57) of the first part of the illuminated portion of the continuous light bar as the first intensity level is decreased when the control circuit is transitioning from the active state to the idle state (Altonen Fig. 18B: 5064).

Regarding Claim 12, the combination of Altonen and Dimberg teach the control device of claim 1, wherein the second intensity level is lower than (Dimberg [0099] “the control circuit may illuminate the light bar 249 to an intensity proportional to the absolute level (e.g., a higher intensity for a higher power level). Alternatively or additionally, the control circuit may illuminate the light bar 284 along a length that extends from the bottom of the light bar to a position along the length of the light bar. The length of such an illumination (e.g., as defined by an amount of the light bar 284 that is illuminated) may correspond to and be indicative of the absolute level of power delivered to the electrical load”) the first intensity level.

Regarding Claim 13, the combination of Altonen and Dimberg teach the control device of claim 1, wherein, based on the amount of power delivered to the electrical load to provide illumination on the continuous light bar, the control circuit is configured to illuminate a first light source (Dimberg Fig. 3C: top 246) of the plurality of light sources to a maximum intensity level  to illuminate the first part of the illuminated portion of the continuous light bar at the first intensity level, and illuminate a second light source (Dimberg Fig. 3C: bottom 246) of the plurality of light sources to an intermediate intensity level to illuminate the second part of the illuminated portion of the continuous light bar at the second intensity level, where the intermediate intensity level ranges between a minimum intensity level and the maximum intensity level (Dimberg [0099] “the control circuit may illuminate the light bar 249 to an intensity proportional to the absolute level (e.g., a higher intensity for a higher power level). Alternatively or additionally, the control circuit may illuminate the light bar 284 along a length that extends from the bottom of the light bar to a position along the length of the light bar. The length of such an illumination (e.g., as defined by an amount of the light bar 284 that is illuminated) may correspond to and be indicative of the absolute level of power delivered to the electrical load”)

Regarding Claim 14, the combination of Altonen and Dimberg teach the control device of claim 1, wherein the user input comprises an actuation action (Dimberg Fig. 4A: finger gesture) applied to the front surface or a gesture provided in a proximity of the front surface.

Regarding Claim 15, Altonen teaches the control device of claim 1, further comprising: an actuation member (Fig. 16: 514) that defines the front surface, the front surface comprising a touch sensitive surface (by incorporation of 7608948 teaches a touch sensitive surface) that is configured to detect a user input; and a touch sensitive device (by incorporation of 7608948 Fig. 4B: 106 is touch sensitive) configured to detect a touch actuation along a touch sensitive surface (by incorporation of 7608948 Fig. 2) of the actuation member and generate an output signal that indicates a position of the touch actuation (by incorporation of 7608948 Fig. 4B: L2) along the touch sensitive surface; wherein the control circuit is configured to determine the amount of power (Fig. 20: 721-727 have different intensity) delivered to the electrical load based on the output signal.

Regarding Claim 16, Altonen teaches the control device of claim 15, wherein the touch sensitive surface comprises a capacitive touch surface (by incorporation of 7608948 Fig. 5A: 110 comprise a touch sensitive screen).

Regarding Claim 17, Altonen teaches a control device (Fig. 1: 100) comprising: a printed circuit board (Fig. 3: 140); a plurality of light sources (Fig. 3: 142, 144) mounted to the printed circuit board; a diffuser (Fig. 3: 145 for diffusing lights from 144 and 142) arranged at a front surface (Fig. 3: 145 extend through opening 148) of the control device to form a light (Fig. 2: 120 is a visual indicator) and configured to receive light emitted by the plurality of light sources and scatter the light within the diffuser; and a control circuit (Fig. 14: 434, Fig. 17: 534) configured to control the plurality of light sources to illuminate a portion (Fig. 18B: D51-D57) of the light array to indicate a value (Fig. 18B: L>Leco) of a control parameter of the control device; 
Altonen does not teach the control circuit is configured to illuminate a set of adjacent light sources determined based on the value of the control parameter to a maximum intensity level, and to illuminate an end light source next to the set of adjacent light sources to an intermediate intensity level that ranges between a minimum intensity level and the maximum intensity level based on the value of the control parameter to provide continuous illumination on the light bar.
Dimberg teaches the control circuit (Fig. 12: 730) is configured to illuminate a set of adjacent light sources (Fig. 11H: top segments of 596; [0249] “segments of the light bar 584 that may be illuminated to a same intensity and/or color but separated by segments of different intensities and/or colors”; Fig. 11E) determined based on the value of the control parameter to a maximum intensity level ([0219] “control circuit may illuminate the light bar 584 to an intensity proportional to the absolute level (e.g., a higher intensity for a higher power level)”), and to illuminate an end light source (Fig. 11H: bottom segments of 596; [0249] “segments of the light bar 584 that may be illuminated to a same intensity and/or color but separated by segments of different intensities and/or colors”; Fig. 11E) next to the set of adjacent light sources to an intermediate intensity level that ranges between a minimum intensity level ([0219] “control circuit may illuminate the light bar 584 to an intensity proportional to the absolute level (e.g., a higher intensity for a higher power level)”) and the maximum intensity level based on the value of the control parameter to provide continuous illumination (Fig. 11E: 584) on the light bar.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Altonen with a continuous light bar showing different intensity as taught by Dimberg in order to display color/intensity gradient on the light bar [0070] and provide visual indication that power deliver to electric loads are being gradually adjusted [0100].  

Regarding Claim 18, Altonen teaches the control device of claim 17, wherein the diffuser is configured to provide an elongated continuous light bar (by incorporation 7745750 Fig. 3: 122 diffuse light from LEDs 144, 145 physically located such that the LEDs emit light towards the pushbutton 122”) at the a-front surface of the control device.

Regarding Claim 20, Altonen teaches the control device of claim 17, wherein the value of the control parameter comprises an intensity of a lighting load (Fig. 20: 721-727 have different intensities).

Regarding Claim 21, Altonen teaches the control device of claim 17, wherein the light bar is linear (Fig. 20: 720 is straight).

Regarding Claim 22, the combination of Altonen and Dimberg teach the control device of claim 17, wherein the light bar is circular (Dimberg Fig. 7A: 388).

Regarding Claim 23, Altonen teaches the control device of claim 17, further comprising: a load control circuit (Fig. 17: 516) configured to control the power delivered to an electrical load (Fig. 17: 504).

Regarding Claim 24, Altonen teaches the control device of claim 17, further comprising: a light pipe ([0084] “A light pipe (not shown) conducts the light from the LEDs D51-D57 to the respective visual indicators 521-527 on the bezel 512”) configured to conduct light emitted by the plurality of light sources to a front surface of the control device.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Altonen, Dimberg as applied to claim 18 and further in view of Spira (US 2010/0013649).
Regarding Claim 19, the combination of Altonen and Dimberg teach the control device of claim 18, further comprising: an actuation member (Dimberg Fig. 4A: touch sensitive surface) defining the front surface of the control device. 
Altonen and Dimberg do not teach Office Action Dated: May 19, 2022the diffuser is configured to extend through an opening in the actuation member to provide the light bar.
Spira is in the field of lighting (abstract) and teaches the diffuser (Fig. 22: 712) is configured to extend through an opening (Fig. 22: 718) in the actuation member to provide the light bar (Fig. 24: 736 shines onto 712).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Altonen and Dimberg with a diffuser extending through an opening as taught by Spira in order to allow internal indicator lights to transmit to the surface of the actuation member via light guide since it allows the LEDs to be spaced away from the faceplate (Fig. 23: 736).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844